IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JALEN SOTO,                           §
                                        §   No. 263, 2022
        Defendant Below,                §
        Appellant,                      §
                                        §   Court Below–Superior Court
        v.                              §   of the State of Delaware
                                        §
  STATE OF DELAWARE,                    §
                                        §   Cr. ID Nos. 1512000932B (K)
        Appellee.                       §               1604007771 (K)
                                        §

                          Submitted: September 13, 2022
                          Decided:   November 14, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    Jalen Soto filed this appeal from a Superior Court order sentencing him

for a violation of probation (“VOP”). The State has filed a motion to affirm the

judgment below on the ground that it is manifest on the face of Soto’s opening brief

that his appeal is without merit. We agree and affirm.

      (2)    On February 15, 2017, Soto resolved two cases by pleading guilty to

one count of possession of ammunition by a person prohibited (PABPP) and one

count of second-degree conspiracy. The Superior Court immediately sentenced Soto

in accordance with the plea agreement as follows: (i) for PABPP, to fifteen years of
Level V incarceration, suspended after two years for one year of Level III probation;

and (ii) for second-degree conspiracy, to two years of Level V incarceration,

suspended for one year of Level III probation. Soto did not appeal his convictions

or sentence.

      (3)      On May 29, 2018, the Superior Court found Soto in violation of the

terms of his probation and resentenced Soto for PABPP to thirteen years of

incarceration, suspended for six months of Level IV (work release) supervision

followed by one year of Level III probation. For second-degree conspiracy, the

Superior Court reimposed its sentence of two years of incarceration, suspended for

one year of Level III probation. On November 18, 2019, the Superior Court again

found Soto in violation of the terms of his probation and resentenced him as follows:

(i) for PABPP, to twelve years and eleven months of incarceration, suspended after

thirty days followed by decreasing levels of supervision; and (ii) for second-degree

conspiracy, to two years of incarceration, suspended for eighteen months of Level

III probation.

      (4)      On July 21, 2021, the Superior Court found Soto in violation of the

terms of his probation for a third time and resentenced him as follows: (i) for PABPP,

to twelve years and ten months of incarceration, suspended after Soto’s successful

completion of a Level V program (to be chosen by the Department of Correction)

followed by decreasing levels of supervision; and (ii) for second-degree conspiracy,


                                          2
to two years of incarceration, suspended for one year of Level III probation. Soto

did not appeal, but he did file two motions for sentence modification or review. The

Superior Court denied both motions, finding that Soto’s sentence remained

appropriate for the reasons stated at the violation of probation (VOP) hearing.

         (5)    In June 2022, Soto’s probation officer filed a VOP report, alleging that

Soto had violated the terms of his probation by violating a no-contact order put in

place by the Family Court that prohibited Soto from contacting his two children and

the children’s mother. At the July 1, 2022 VOP hearing, Soto, through counsel,

admitted the violation. The Superior Court then re-sentenced Soto as follows: (i) for

PABPP, to twelve years and four months of incarceration, suspended after one

year—to be served without benefit of good-time credit or early release under 11 Del.

C. § 4204(k)—followed by decreasing levels of supervision; and (ii) for second-

degree conspiracy, to two years of incarceration, suspended for one year of Level III

probation. This appeal followed.

         (6)    On his opening brief on appeal, Soto argues that the Superior Court

failed to credit him with the time he served on his sentence between July 29, 2021,

and July 1, 2022. Soto’s claim is unavailing.

         (7)    Probation is an “act of grace,” and the Superior Court has broad

discretion when deciding whether to revoke a defendant’s probation.1 Once a

1
    Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).

                                                3
defendant has admitted that he has violated the terms of his probation—as Soto did

here—the Superior Court may impose any period of incarceration up to and

including the balance of Level V time remaining on the original sentence.2 The

Superior Court credited Soto with six months of Level V time in its July 1, 2022

sentence. Soto does not claim, and the record does not reflect, that Soto remained

incarcerated at Level V supervision until July 1, 2022. To the contrary, the record

reflects that Soto was released to Level IV supervision (work-release) in December

2021.3 Soto is not entitled to credit for time served at the work-release center.4

          NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to affirm

be GRANTED and the judgment of the Superior Court be AFFIRMED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                              Justice




2
    11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
3
    State’s Mot. to Affirm, Exhibit N.
4
  Johnson v. State, 1997 WL 70827, at *1 (Del. Feb. 12, 1997) (rejecting the defendant’s argument
that he should have been credited with the time he served at Level IV work release).

                                                 4